                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
 LIABILITY LITGATION
                                                      Case No. 16-md-02741-VC
 This document relates to:
 Abreu v. Monsanto, 19-cv-01587-VC
 Archambault v. Monsanto, 19-cv-01717-VC              PRETRIAL ORDER NO. 157:
 Ataide v. Monsanto, 19-cv-01289-VC                   GRANTING MOTIONS TO REMAND TO
 Baum v. Monsanto, 19-cv-01018-VC                     ALAMEDA COUNTY SUPERIOR COURT
 Chupa v. Monsanto, 19-cv-01589-VC
 Conyers v. Monsanto, 19-cv-02001-VC
 Gonzalez v. Monsanto, 19-cv-01020-VC
 Kast v. Monsanto, 19-cv-01031-VC
 Rabbers v. Monsanto, 19-cv-01023-VC
 Rivas v. Monsanto, 19-cv-01024-VC
 Taylor v. Monsanto, 19-cv-01030-VC




       These remand motions involve a set of multi-plaintiff cases originally filed in state court

against Monsanto and other defendants in which the plaintiffs allege that Roundup caused their

cancer. The state court judge ordered the plaintiffs severed, but before the severance actually

occurred (that is, before the multi-plaintiff cases were broken into separate complaints by single

plaintiffs), Monsanto removed the cases to federal court. This was procedurally and jurisdictionally

improper, so the cases are remanded. Under the removal statute, Monsanto will have thirty days

after separate complaints are filed to remove any individual cases, provided the removal takes place

within a year of when that case’s original multi-plaintiff complaint was filed. See 28 U.S.C.

§ 1446(b)(3), (c)(1).

                                                  1
                                                    I.

        Each of the eleven multi-plaintiff cases subject to this remand motion was filed in state

court between March 2018 and January 2019. Most of the plaintiffs in each case are California

residents. The complaints name as defendants Monsanto, Wilbur-Ellis Company, and Wilbur-Ellis

Feed. Wilbur-Ellis Company distributes Roundup; Wilbur-Ellis Feed merely sells animal feed. All

three defendants are incorporated in Delaware, but both Wilbur-Ellis Company and Wilbur Ellis

Feed have their principal place of business in California. Monsanto’s principal place of business is

in Missouri.

        The Roundup cases pending in California state court are consolidated before Judge

Winifred Smith in Alameda County Superior Court. On January 25, 2019, Judge Smith ordered the

severance of all multi-plaintiff cases by June 30, 2019. To accomplish this severance, she directed

that “all plaintiffs except one per case must be dismissed, and the other plaintiffs must file their

own individual complaints.” As a result, these plaintiffs were under an obligation to file individual

complaints by the end of June. But before that could happen, Monsanto removed the cases to

federal court on the theory that diversity jurisdiction exists over a subset of the plaintiffs.

                                                    II.

        Monsanto does not dispute that these cases are not removable on the face of the complaints.

A lack of complete diversity precludes subject matter jurisdiction, and there are California

residents on both sides of the dispute. 28 U.S.C. § 1332(a). Each case has numerous California

plaintiffs, and defendants Wilbur-Ellis Company and Wilbur-Ellis Feed are both headquartered

here. To avoid remand, Monsanto relies on a combination of two different exceptions to the

complete diversity requirement: “fraudulent joinder” (which occurs when a non-diverse defendant

is named in the lawsuit to defeat diversity jurisdiction, even though there is no claim against that

non-diverse defendant) and “fraudulent misjoinder” of plaintiffs (which occurs when the plaintiffs,


                                                    2
including some non-diverse plaintiffs, each have a claim but are improperly joined in the same

lawsuit).

       The doctrine of fraudulent joinder applies when a non-diverse defendant has “no real

connection with the controversy.” Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.

1998). If it is “obvious” that a plaintiff has no cause of action against a defendant, the citizenship of

that defendant can be ignored when assessing diversity jurisdiction. Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Although a high bar, fraudulent joinder does not require

a showing of actual fraud. See Perry v. Luu, No. 1:13-CV-00729-AWI-JLT, 2013 WL 3354446, at

*4 (E.D. Cal. July 3, 2013) (“‘Fraudulent joinder is a term of art,’ and does not require an ill

motive by a plaintiff.” (quoting McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.

1987))). Rather, fraudulent joinder exists “if, after all disputed questions of fact and all ambiguities

in the controlling state law are resolved in the plaintiff’s favor, the plaintiff could not possibly

recover against the party whose joinder is questioned.” Jurin v. Transamerica Life Ins. Co., No.

C 14-02882 LB, 2014 WL 4364901, at *3 (N.D. Cal. Sept. 3, 2014).

       Monsanto contends that Wilbur-Ellis Feed was fraudulently joined by all of the plaintiffs,

and Wilbur-Ellis Company was fraudulently joined by some of the plaintiffs. First, Monsanto

argues that these plaintiffs do not have a claim against a company that sells only animal feed,

meaning that Wilbur Ellis Feed’s citizenship can be ignored when assessing diversity jurisdiction.

By contrast, Wilbur-Ellis Company does sell Roundup, but only in the agricultural and industrial

markets, not in the residential market. Thus, Monsanto contends that the company was improperly

joined by any plaintiffs who attested (in their complaints or plaintiff fact sheets) that they were

residential users. Monsanto therefore proposes that, for each multi-plaintiff case that has been

removed, the plaintiffs who are residential users should remain in federal court, while the




                                                    3
remaining plaintiffs can be remanded to state court.1

        However, the statute that governs remand speaks in terms of “remanding a case” – not

remanding individual claims or parties. Therefore, Monsanto cannot carve a subset of plaintiffs out

of each case. 28 U.S.C. § 1447; see also Salazar v. San Juan Cty. Det. Ctr., 301 F. Supp. 3d 992,

1006 (D.N.M. 2017) (“The word ‘case’ refers to the entire case, whereas the word ‘claim’ refers to

individual claims within the case.”). For Monsanto’s plan to work, the cases would first need to be

severed.

        Monsanto thus seeks to combine the concept of fraudulent joinder with the related concept

of fraudulent misjoinder. Fraudulent misjoinder exists where “plausible claims have been asserted,”

but one set of parties (here, the plaintiffs) should not have been joined “due to a lack of some real

connection” among them. Jurin, 2014 WL 4364901, at *3. Thus, while fraudulent joinder involves

a party who should not have been sued at all, fraudulent misjoinder involves parties who should be

proceeding in separate actions. See Early v. Northrop Grumman Corp., No. 2:13-CV-3130-ODW

MRW, 2013 WL 3872218, at *2 (C.D. Cal. Jul. 24, 2013). Monsanto argues that these plaintiffs

should never have been on the same complaint, and so this Court should sever the plaintiffs now

and assess jurisdiction on a plaintiff-by-plaintiff basis.

        But Monsanto has not demonstrated that this is a case of fraudulent misjoinder. Fraudulent

misjoinder requires not just “mere misjoinder,” but joinder “so egregious” that it is akin to fraud.

See Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other



1
 Monsanto does not request that the few non-California plaintiffs remain in federal court. Rather,
Monsanto classifies these plaintiffs – along with the California plaintiffs – based on their category
of Roundup usage. But because Wilbur-Ellis is a citizen of California and Delaware, its citizenship
only overlaps with the California plaintiffs (there are no Delaware plaintiffs in these cases). Thus,
under Monsanto’s theory, it would appear that the non-California plaintiffs would remain in federal
court regardless of how they used Roundup (the exception being the one Missouri plaintiff, who
shares his state of residence with Monsanto).


                                                    4
grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072-73 (11th Cir. 2000). Thus, although

this Court certainly agrees with Judge Smith’s severance ruling, that ruling does not particularly

help Monsanto in this context. Monsanto needs instead to show that the joinder of the plaintiffs was

in obvious violation of California’s joinder rules (which, incidentally, are more permissive than the

federal rule). See Osborn v. Metro Life Ins. Co., 341 F. Supp. 2d 1123, 1128-29 (E.D. Cal. 2014).

Monsanto has not done this. After all, as evidenced by the proceedings in this MDL, there are at

least some questions of fact and law common to all of the plaintiffs. Compare Tapscott, 77 F.3d at

1360 (addressing claims involving “wholly distinct” facts where the “only similarity” was the

statute at issue), with Jurin, 2014 WL 4364901, at *4 (declining to apply the doctrine where there

was a nexus between the allegedly misjoined parties).

       It bears noting that Monsanto is actually fortunate that its theory of removal is incorrect. If

the theory were correct, then the removals would almost certainly be untimely. A defendant only

has thirty days to remove a case from the time federal jurisdiction becomes apparent, and the facts

underlying both concepts Monsanto invokes – fraudulent joinder and fraudulent misjoinder – were

almost certainly apparent to Monsanto at or near the time the complaints were filed. 28 U.S.C.

§ 1446(b)(1), (3). For fraudulent joinder, Monsanto presumably knew at the outset that Wilbur Ellis

Feed was not a proper defendant for any of the plaintiffs, and it presumably knew at or near the

outset that Wilbur Ellis Company was not a proper defendant for some plaintiffs. And with respect

to fraudulent misjoinder, if joining these plaintiffs in one state court lawsuit truly was an obvious

violation of California’s joinder rules, then Monsanto presumably knew this at the outset as well. In

other words, all the arguments Monsanto now makes in support of removal could have been made

at or near the outset of these cases. The only new development is Judge Smith’s severance order,

but, as already noted, her order does not itself stand for the proposition that any defendant or

plaintiff was fraudulently joined or misjoined.


                                                   5
       Monsanto also seems to suggest that, irrespective of any arguments relating to fraudulent

joinder or misjoinder, this Court should simply implement Judge Smith’s order and sever the cases.

But a federal court can only sever a case over which it has jurisdiction, and federal jurisdiction is

assessed at the time of removal. See Allen v. F.D.I.C., 710 F.3d 978, 984 (9th Cir. 2013). The Court

can’t exercise jurisdiction it doesn’t have for the purpose of creating federal jurisdiction. See Perry,

2013 WL 3354446, at *5 (“[T]he authority to sever misjoined claims or defendants under Rule 20

presumes the Court has jurisdiction to act.”) (alterations omitted). Thus, absent a situation like

fraudulent misjoinder where a federal court could at least conceivably separate certain plaintiffs in

this way, there is no mechanism for separating the plaintiffs here.2

       Finally, even if the Court had authority in this context to sever the cases and decide which

should be remanded and which should remain, it would not be appropriate or advisable to do so.

Monsanto is assuming that diversity jurisdiction will exist in certain cases and not others. But the

separate complaints have not been filed yet, so we can’t be sure. Perhaps an individual plaintiff will

add a non-diverse defendant that Monsanto doesn’t anticipate. Or perhaps a plaintiff will refrain

from including a non-diverse defendant that Monsanto anticipates. Indeed, perhaps some of these

plaintiffs won’t file separate cases at all. It therefore makes no sense for this Court to help




2
  The Ninth Circuit has never endorsed fraudulent misjoinder, and it has had a notably chilly
reception from district courts in this circuit. See Dent v. Lopez, No. 1:14-CV-00442-LJO-SM, 2014
WL 3057456, at *6 (E.D. Cal. July 7, 2014) (collecting cases and noting that fraudulent misjoinder
“is simply inoperative in this circuit”); Early v. Northrop Grumman Corp., No. 2:13-CV-3130-
ODW(MRWx), 2013 WL 3872218, at *2 (C.D. Cal. July 24, 2013) (rejecting fraudulent misjoinder
as “a considerably broader and more nebulous exception to the complete-diversity rule” when
compared with fraudulent joinder). That chilly reception may in part be precisely because of the
concern discussed here – that it would be inappropriate, even in the context of fraudulent
misjoinder, for a federal court to separate out plaintiffs, remanding some and retaining others.
Arguably, misjoinder issues should always first be sorted out in state court, before removal. But
because the doctrine does not apply here, there’s no need to consider whether it should be adopted,
or whether this distinction between fraudulent joinder and fraudulent misjoinder is warranted.


                                                    6
Monsanto remedy the lack of complete diversity in the existing multi-plaintiff cases by severing

and sifting through them, rather than waiting for the process to occur naturally in state court as

envisioned by Judge Smith. And after that process occurs, the Court will be in a better position to

evaluate arguments regarding jurisdiction in any newly-removed cases, including arguments

relating to fraudulent joinder of a defendant.

                                                  III.

       Because these cases were not initially removable, sections 1446(b)(3) and 1446(c)(1)

control. Under these provisions, a defendant has thirty days to remove a case once it becomes

removable, but in no event more than one year to remove a case following the “commencement” of

the action. Here, an individual case will only be removable post-severance, but it first

“commenced” with the filing of the original, multi-plaintiff complaint. Monsanto will therefore

have thirty days to remove a case once an individual complaint is filed, with an outer one-year limit

from the date the multi-plaintiff case was first filed. Monsanto fears that once individual cases are

filed, the one-year deadline will have passed for some of them, providing another reason why it

removed the cases before severance was completed. But the one-year removal deadline sometimes

creates awkward results, and avoiding such results is not a basis for bending the jurisdictional rules

as Monsanto is urging.

       Where a case is not removable based on the “initial pleading,” a defendant has thirty days to

file a notice of removal after its receipt “of a copy of an amended pleading, motion, order, or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3). Here, the filing of a plaintiff’s individual, post-severance

complaint starts that thirty-day window. While Judge Smith’s severance order revealed that some

of the cases would likely be removable in the future, the clock only begins running once a

document reveals that a case is presently removable. See Dube v. Wyeth LLC, 943 F. Supp. 2d 998,


                                                   7
1003 (E.D. Mo. 2013) (concluding that while a severance order put the defendants “on notice that

at least some of the individual cases might be removable,” the thirty-day timeline did not start until

the filing of the individual complaints); cf. Durham v. Lockheed Martin Corp., 445 F.3d 1247,

1251 (9th Cir. 2006) (noting that courts “don’t charge defendants with notice of removability until

they’ve received a paper that gives them enough information to remove”). Thus, for individual

cases that satisfy the requirements for diversity jurisdiction, Monsanto will have thirty days to

remove once the post-severance complaint is filed.

       Even within that thirty-day window, a case may not be removed under section 1446(b)(3)

on the basis of diversity jurisdiction “more than 1 year after commencement of the action, unless

the district court finds that the plaintiff has acted in bad faith in order to prevent a defendant from

removing the action.” 28 U.S.C. § 1446(c)(1). Here, five of the eleven multi-plaintiff cases were

filed over a year before now.3 As a result, the individual cases that were originally part of those

five actions will only be removable if the filing of a new complaint post-severance qualifies as the

“commencement” of an action under section 1446(c)(1). Otherwise, Monsanto’s removal will be

untimely.

       Courts have come to different conclusions on this question. See In re Bos. Sci. Corp., No.

CV 15-06764, 2015 WL 6456528, at *4 (C.D. Cal. Oct. 26, 2015) (cataloguing cases); compare

Farmer v. St. Paul Fire & Marine Ins. Co., No. 2:05CV161-D-B, 2006 WL 1134238, at *2 (N.D.

Miss. Apr. 24, 2006) (concluding that severance restarts the one-year time limit), with Wejrowski v.

Wyeth, No. 4:06CV292 CDP, 2012 WL 2367388, at *3 (E.D. Mo. June 21, 2012) (limiting the time

to remove “to one year from [the] original commencement date”). But considering the statute’s text




3
 Those cases are Gonzalez v. Monsanto Co., No. 19-cv-01020; Kast v. Monsanto Co., No. 19-cv-
01031; Rabbers v. Monsanto Co., No. 19-cv-01023; Rivas v. Monsanto Co., No. 19-cv-01024; and
Taylor v. Monsanto Co., No. 19-cv-01030. All five were filed on March 19, 2018.

                                                    8
and underlying purpose, the better reading is that a case does not recommence once it is severed,

meaning the one-year period begins when a case is first filed in state court.

        The filing of a multi-plaintiff case clearly commences an action. See Fed. R. Civ. P. 3 (“A

civil action is commenced by filing a complaint with the court.”). Thus, for the clock to start anew,

the filing of a severed complaint must effectively commence a new action. But any individual

plaintiff’s case has already started, and it is unclear why a change in form should be understood to

create an entirely new action. The defendant is on notice of the claims, the statute of limitations has

been tolled, and the case may have taken any number of steps toward resolution. Even if a plaintiff

first proceeds as part of a group before being required to proceed separately, the challenge to the

defendant’s conduct has already begun. See Wejrowski, 2012 WL 2367388, at *3 (explaining that

“[e]ven though the plaintiffs’ second amended complaint will proceed as an independent claim

from the point it was severed, it was still part of the original case”).

        Moreover, section 1446(b)(3) looks to “the case stated by the initial pleading.” If the filing

of a post-severance complaint were to commence a new action, then the filing of the “initial

pleading” in section 1446(b)(3) and the “commencement of the action” in section 1446(c)(1) would

refer to different stages in the case. In other words, an action would again commence at some point

after the initial pleading – the original, multi-plaintiff complaint – had been filed. But just as there

can be only one initial pleading, presumably a case can only commence once. As a result, the most

natural reading of the statute is that a case commences with the filing of the first complaint. See

Norman v. Sundance Spas, Inc., 844 F. Supp. 355, 357 (W.D. Ky. 1994) (“Congress intended the

initial pleading to trigger the one-year cap on removal.”).

        The purpose of the statute also weighs against restarting the clock. Congress clearly

intended that, after a point, cases should remain in state court. See H.R. Rep. 100-889, at 72

(“[T]here is no reason why either State or Federal courts, or the parties, should be subject to the


                                                    9
burdens of shuttling a case between two courts that each have subject matter jurisdiction.”); see

also Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1317 (9th Cir. 1998). If the one-year clock began

anew following severance, it would allow for significant disruption long after the case was

underway. And although the one-year limitation is formally non-jurisdictional, it should still be

strictly construed to avoid impinging on the purview of the state courts. See Smith v. Mylan Inc.,

761 F.3d 1042, 1045 (9th Cir. 2014) (classifying the limitation as non-jurisdictional); Brierly v.

Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 534 (6th Cir. 1999) (noting that “comity and

federalism” require any ambiguities about the scope of removal to “be resolved in favor of

remand”).

       Monsanto complains that this interpretation leaves it with no way to remove some of the

disputes that it wishes to litigate in federal court: remove them when it did and it’s too early; wait

to remove them and it will be too late. That’s not inaccurate. Due to the interaction of the filing

date and the severance deadline, Monsanto will be unable to remove a subset of cases that will

eventually satisfy the requirements for diversity jurisdiction.4 But that’s not a reason to contort the

meaning of the removal statute by treating a severed case as the commencement of a new action.

Nor is it a reason to bend the jurisdictional rules to allow district courts to sift through removed

multi-party cases to decide which disputes should remain in federal court and which should go

back to state court. In a variety of contexts, the removal statute can lead to inconsistent results

depending on how things play out in state court. But section 1446(c)(1), with its one-year cutoff,

clearly contemplates that some cases that become removable must nevertheless stay in state court.

If Congress wished to provide for removal of every case for which there is federal jurisdiction, it



4
 Where a plaintiff has acted in bad faith to prevent removal, the statute provides courts with the
discretion to excuse the one-year limitation. 28 U.S.C. § 1446(c)(3). Here, however, there is no
suggestion that the plaintiffs acted in bad faith.


                                                   10
would not have imposed the one-year limitation. The best solution for defendants in Monsanto’s

position is to quickly file severance motions in state court when they believe plaintiffs have been

improperly joined. This can at least reduce the risk of running into the one-year cutoff, although

admittedly such risk can never be eliminated, and admittedly no solution is perfect when it comes

to the removal statute.

                                                   IV.

       The upshot of this discussion is that these eleven multi-plaintiff cases must be remanded.

The plaintiffs in those cases will then need to file individual complaints to comply with Judge

Smith’s severance order. At that point, barring any timing barriers imposed by 28 U.S.C. § 1446,

Monsanto can remove the individual cases that satisfy complete diversity.5 Remand “will be short-

lived” for some plaintiffs, but returning these multi-plaintiff cases to state court will allow for

identification of the individual cases that are properly removable. See Stamm v. AT&T Co., 129 F.

Supp. 719, 721 (W.D. Mo. 1955). The Clerk of the Court is therefore directed to remand the cases

to Alameda County Superior Court.

       IT IS SO ORDERED.

Date: July 9, 2019                                             ___________________________
                                                               Honorable Vince Chhabria
                                                               United States District Court




5
 Incidentally, the Court agrees with and will adhere to those decisions concluding that the
voluntary-involuntary rule does not defeat removal of a diverse plaintiff following a state court’s
severance order. See, e.g., In re Bos. Sci. Corp., No. CV 15-06764, 2015 WL 6456528, at *3 (C.D.
Cal. Oct. 26, 2015); In re Johnson & Johnson Cases, No. CV 15-5311-JGB-SPX, 2015 WL
5050530, at *6 (C.D. Cal. Aug. 24, 2015).


                                                   11
